             Case 1:17-cr-00548-PAC Document 97 Filed 06/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA                                 :   17 Cr. 548 (PAC)
                                                         :
        -v-                                              :
                                                         :   NOTICE OF MOTION
JOSHUA ADAM SCHULTE                                      :
                                                         :
                Defendant.                               :
--------------------------------------------------------X

        PLEASE TAKE NOTICE, that defendant Joshua Adam Schulte, by and

through his counsel, will move this Court, before the Honorable Paul A. Crotty, United

States District Judge for the Southern District of New York, for an Order:

        1.       Suppressing, pursuant to Fed. R. Crim. P. 12(b)(3)(C), all evidence

                 recovered from:

                 a. any documents seized from Mr. Schulte’s former cell at the

                    Metropolitan Correctional Center on October 2, 2018, and

                 b. a CD containing the contents of three encrypted email accounts,

                    resulting from a warrant issued on October 6, 2018, and

                 c. laptops resulting from a warrant issued on October 16, 2018, and

                 d. the Buffer, Facebook, Twitter, Automattic, and Google accounts,

                    resulting from warrants issued on October 26, 2018, or

        2.       In the alternative, directing an evidentiary hearing to determine the extent

                 to which the prosecution team (including the case agent) benefitted from

                 information obtained in violation of Mr. Schulte’s attorney-client
          Case 1:17-cr-00548-PAC Document 97 Filed 06/18/19 Page 2 of 2



              privilege, or

     3.       In the alternative, suppressing all pages protected by privilege that the wall

              team failed to redact, and

     4.       Granting such other and further relief as the Court may deem just and

              proper.



DATED:        New York, New York
              June 18, 2019
                                           Respectfully submitted,

                                             Federal Defenders of New York

                                                 /s/ Sabrina P. Shroff
                                           By: _________________________
                                              Attorney for Defendant
                                                Joshua Adam Schulte
                                              52 Duane Street, 10th Floor
                                              New York, New York 10007
                                              Tel.: (212) 417-8713



TO: GEOFFREY S. BERMAN, ESQ.
    United States Attorney
    Southern District of New York
    One St. Andrew’s Plaza
    New York, New York 10007
    Attn: Matthew Laroche and Sidhardha Kamaraju
          Assistant United States Attorneys
